Title: Notes on Revisions to Letter to Joseph C. Cabell, 22 November 1828
From: Madison, James
To: Cabell, Joseph C.


                        
                            
                                
                            
                            
                                
                                    
                                
                                
                            
                        
                        
                        Calculating that you may be yet found at Edgewood, I venture to add to the last paragraph some lines of
                            variations in < > letter of Sepr 18. the following. I have not time to explain the reasons but they
                            are satisfactory.
                        Insert before the word "impugned" the word "necessarily" and erase after it, the
                            words "as has been alledged"
                        Erase from the 2 or 3. pargh. beginning with "nor can it be inferred" the words following it, viz. "as has been ingeniously attempted."
                        Erase from ¶ No. 4., the sentence, "It was the aim of <" &> to the end of the ¶
                        Erase from ¶ No. 5. the passage beginning with "whilst
                                suffict. proofs were otherwise given" & ending with "as in its other
                            relations"
                        Erase from ¶. No. 8. the words "every Ex. Legisle: & Judicial branch
                            of"--so as to read "by the Genl. Govt."—also the words in all its branches", so as to
                            read "with a concurrence or acquiescence of every State Govt".
                        Insert after the words "a few popular Statesmen" the words "themselves influenced perhaps by the same
                            misleading causes
                        Vary the last sentence of the insertion as requested in my last letter of Novr. 22. so as to read, "It is
                            evident that they might be compelled to pay on their consumptn. of particular articles a tax for the comon treasury, not
                            comon to all the States, without even having any manufacture or product of their own to partake of the contemplated
                            benefit."
                        
                            
                                
                            
                        
                    